DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed September 6, 2022 has been entered.  Claims 1-20 remain pending in the application.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 11, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over:
Izumi et al. (U.S. 2011/0172547 A1) (hereinafter – Izumi)
Nuggehalli et al. (U.S. 2016/0142611 A1) (hereinafter – Nuggehalli).
Re. Claims 1, 11, and 20: Izumi teaches an electronic device comprising:
a sensor module (Fig. 2: detector 9);
a display (Fig. 2: panel);
a processor operatively connected to the sensor module and the display (Fig. 2: computer 13); and
a memory (Fig. 2: memory 10) storing instructions which, when executed, configure the processor to:
obtain first data related to a first position of a user measuring blood pressure (BP) through the electronic device (Paragraph 0033: “… the posture detected by the detector 9”),
identify a second position of the user measuring the BP (Paragraph 0026 and 0031: acquiring second optimum posture specific to a user),
based on second data acquired through the sensor module, identify whether a difference between the first data and the second data, including at least one of a height of the electronic device (Paragraph 0025: “…the detector 9 includes an acceleration sensor (angle sensor) and detects the height…”) or a distance between the electronic device and the user, is included in a preset range, and
when the difference is not included in the preset range, display a user interface, including guide information for adjusting the second position to match the first position, through the display (Figs. 4, 5; Paragraph 0034: communicating guiding information towards optimum range through the display; Paragraph 0033: continuous guidance as long as posture detected differs from optimum posture, i.e., a preset range).
Izumi teaches identification of a reference position (Paragraph 0052: “… the position (height) of the wrist 2a at the optimum posture may be set as the reference position, and the dot matrix display 6c may display position information, i.e., at least one object to guide a change of the user’s postures required for measuring the BP, indicating whether the user's wrist 2a is located above or below the reference position), and identification of a current position (Paragraph 0033: “… posture detected by the detector 9…”).  Although Izumi produces a graph object which indicates to the user a difference between a user’s current posture and optimum posture (Figs. 4-5; Paragraph 0052), such guide information does not indicate both current and optimum posture information simultaneously, and rather displays arrows or text to indicate if a user’s posture is within an acceptable range of the optimum posture (Paragraph 0034).  Furthermore, Izumi is silent regarding the graph object indicating a reference height of the electronic device or a reference distance of the electronic device from the user.
Nuggehalli teaches analogous art in the technology of image acquisition and capturing a reference image while simultaneously previewing a current object in the field of view of a camera (Abstract).  Nuggehalli teaches the invention wherein at least one object of the guide information includes:
a first graph object indicating a reference height of the electronic device or a reference distance of the electronic device from the user and corresponding to the first position (Figs. 3C, 3D: reference image 300, as described in Paragraph 0058: simultaneous display of preview and reference image, allows for discernment of distance, height, and angle where the reference image was acquired), and
a second graph object indicating a current height of the electronic device or a reference distance of the electronic device from the user and corresponding to the second position (Figs. 3C, 3D: preview image 310 of objects currently in field of view of the device; see previous citation of Paragraph 0058 regarding height and/or distance). 
In combination with Izumi, such features of Nuggehalli would provide the necessary graph object(s) for detecting an optimum height range.
It would have been obvious to one having skill in the art before the effective filing date to have modified Izumi with guide information including both reference and current height and/or distance of the device (i.e. the camera of Nuggehalli) relative to the user as taught by Nuggehalli, the motivation being that since Izumi is concerned with optimum positioning of the device, such displayed information allows for the user to reorient the device for correction of positioning (Paragraph 0058).  Examiner further notes that providing both current and reference height and/or distance information simultaneously allows for an optimal rate of correction as compared to following the arrow directions of Izumi which provide little context as to how close a user’s position is to a target reference position.
Nuggehalli further teaches the invention wherein when the first graph object matches the second graph object based on the change of the user’s continuous postures, output a notification (Paragraph 0060: indication provided to user when first and second graph objects are within a particular range of each other).  
Alternatively or additionally, Izumi also continuously provides notification to the user as to whether the posture detected and guided by the device differs from the optimum posture (Paragraph 0033), wherein, in the combination with Nuggehalli, such a notification would occur based on graph objects.

Claims 2, 4, 12, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over: 
Izumi et al. (U.S. 2011/0172547 A1) (hereinafter – Izumi)
Nuggehalli et al. (U.S. 2016/0142611 A1) (hereinafter – Nuggehalli) 
Nishioka et al. (U.S. 2011/0237963 A1) (hereinafter – Nishioka)
	Re. Claims 2, 4, 12, and 14: Izumi and Nuggehalli teaches the invention according to claims 1 and 11.  Izumi and Nuggehalli do not teach the invention further comprising an audio module and a haptic module, wherein the memory further stores instructions which, when executed, further configure the processor to concurrently or sequentially output a sound corresponding to the guide information through the audio module or output a vibration corresponding to the guide information through the haptic module when the guide information is displayed.
	Nishioka teaches the invention further comprising an audio module (Paragraph 0133) and a haptic module (Paragraph 0134), wherein the memory further stores instructions which, when executed, further configure the processor to concurrently or sequentially output a sound corresponding to the guide information through the audio module (Paragraph 0133) or output a vibration corresponding to the guide information through the haptic module (Paragraph 0134) when the guide information is displayed.  Nishioka teaches analogous art in the technology of position-sensing blood pressure monitors (Abstract).
	Regarding claims 4 and 14, the sound and haptic modules of Nishioka also operate to notify the user when a difference between the first and second data are included within a predetermined range (Paragraph 0133: “the proper and improper postures may be distinguished by the high and low or strong and weak sounds of the buzzer 62;” notification of a proper posture via sound reads upon when the difference is included in a correct preset range).
	It would have been obvious to one having skill in the art before the effective filing date to have modified Izumi and Nuggehalli to include outputting a sound or vibration corresponding to the guide information as taught by Nishioka, the motivation being that guiding the user through sound and vibration provide additional avenues of notification that do not require the user to look directly at the sensor.  Additionally, using multiple modalities for simultaneously conveying guidance information reinforces the information conveyed.

Claims 3 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over:
Izumi et al. (U.S. 2011/0172547 A1) (hereinafter – Izumi)
Nuggehalli et al. (U.S. 2016/0142611 A1) (hereinafter – Nuggehalli) 
Ukawa et al. (U.S. 2018/0263503 A1) (hereinafter – Ukawa).
Re. Claims 3 and 13: Izumi and Nuggehalli teach the invention according to claims 1 and 11.  Izumi and Nuggehalli do not teach the invention wherein the memory further stores instructions which, when executed, further configure the processor to display at least one of: a height of the electronic device stored as the first data and a height of the electronic device stored as the second data, or a distance between the electronic device and the user stored as the first data and a distance between the electronic device and the user stored as the second data.
The invention of Izumi teaches storing data including height data (see rejection of claim 1), where the primary difference between Izumi and claim 3 is simply displaying such stored information.  Ukawa teaches displaying first and second obtained measurements (Paragraph 0125).  Ukawa teaches analogous art in the technology of assessment of hemodynamic properties of the user (Abstract).
It would have been obvious to one having skill in the art before the effective filing date to have modified Izumi and Nuggehalli to include displaying stored data (such as first and second height values) as taught by Ukawa, the motivation being that displaying stored data would allow the user to ascertain further differences between stored data more easily than presenting only a difference between data (Paragraph 0126).  Providing only a calculated difference highlights only the difference itself and removes relevant information from the context in which the data taken.

Claims 5 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over:
Izumi et al. (U.S. 2011/0172547 A1) (hereinafter – Izumi) 
Nuggehalli et al. (U.S. 2016/0142611 A1) (hereinafter – Nuggehalli) 
Sato et al. (U.S. 2015/0182147 A1) (hereinafter – Sato).
Re. Claims 5 and 15: Izumi and Nuggehalli teach the invention according to claims 1 and 11.  Izumi and Nuggehalli do not teach the invention wherein each of the first data and the second data further includes an inclination of the electronic device.
Sato teaches the invention wherein each of the first data and the second data further includes an inclination of the electronic device (Paragraph 0080-0088).  Sato teaches analogous art in the technology of position-sensing blood pressure monitors (Abstract).
Sato teaches an invention wherein measurement of multiple angles along various axes of rotation to provide a more accurate composite blood pressure measurement (Paragraphs 0011-0016).  It would have been obvious to one having skill in the art before the effective filing date to have modified to have modified Izumi and Nuggehalli to include first and second data to include these additional angles, the motivation being that such additional measures of relative positional relationship of the pressure measurement apparatus with relation to the heart and various arteries provides a more accurate blood pressure measurement (Paragraphs 0012, 0017).

Claims 6 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over:
Izumi et al. (U.S. 2011/0172547 A1) (hereinafter – Izumi)
Nuggehalli et al. (U.S. 2016/0142611 A1) (hereinafter – Nuggehalli) 
Sato et al. (U.S. 2015/0182147 A1) (hereinafter – Sato) 
Ukawa et al. (U.S. 2018/0263503 A1) (hereinafter – Ukawa).
Re. Claims 6 and 16: Izumi, Nuggehalli, and Sato teach the invention according to claims 5 and 15.  Izumi, Nuggehalli, and Sato do not teach the invention wherein the memory further stores instructions which, when executed, further configure the processor to simultaneously display a first inclination of the electronic device stored as the first data and a second inclination of the electronic device stored as the second data in the user interface.
Similarly to the rejection of claims 3 and 13, the invention of Izumi in view of Sato teaches storing data including inclination data (see rejections of claims 1 and 5), where the primary difference between the combination of Izumi in view of Sato and claim 6 is simply displaying such stored information.
It would have been obvious to one having skill in the art before the effective filing date to have modified Izumi, Nuggehalli, and Sato to include displaying stored data (such as first and second inclination values) as taught by Ukawa, the motivation being that displaying stored data would allow the user to ascertain further differences between stored data more easily than presenting only a difference between data (Paragraph 0126).  Providing only a calculated difference highlights only the difference itself and removes relevant information from the context in which the data taken.

Claims 7 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over:
Izumi et al. (U.S. 2011/0172547 A1) (hereinafter – Izumi) 
Nuggehalli et al. (U.S. 2016/0142611 A1) (hereinafter – Nuggehalli) 
Sato et al. (U.S. 2015/0182147 A1) (hereinafter – Sato)
Nishioka et al. (U.S. 2011/0237963 A1) (hereinafter – Nishioka).
Re. Claims 7 and 17: Izumi, Nuggehalli, and Sato teach the invention according to claims 5 and 15.  Izumi and Sato do not teach the invention further comprising:
an audio module; and
a haptic module, 
wherein the memory further stores instructions which, when executed, further configure the processor to perform at least one of change a screen of the user interface, generate a sound through the audio module, or output a vibration through the haptic module, when the difference is included in the range.
Nishioka teaches the invention further comprising: 
an audio module (Paragraph 0133); and
a haptic module (Paragraph 0134), 
wherein the memory further stores instructions which, when executed, further configure the processor to perform at least one of change a screen of the user interface, generate a sound through the audio module, or output a vibration through the haptic module, when the difference is included in the preset range (Paragraph 0133: “the proper and improper postures may be distinguished by the high and low or strong and weak sounds of the buzzer 62;” notification of a proper posture via sound reads upon when the difference is included in a correct preset range; furthermore, see citations of claim 1 regarding a “preset range”).
Similarly to the rejection of claims 2, 4, 12 and 14, it would have been obvious to one having skill in the art before the effective filing date to have modified Izumi, Nuggehalli, and Sato to include outputting a sound or vibration when a difference between first and second data is within a predetermined range as taught by Nishioka, the motivation being that guiding the user through sound and vibration provide additional avenues of notification that do not require the user to look directly at the sensor.  Additionally, using multiple modalities for simultaneously conveying guidance information reinforces the information conveyed.

Claims 8 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over:
Izumi et al. (U.S. 2011/0172547 A1) (hereinafter – Izumi)
Nuggehalli et al. (U.S. 2016/0142611 A1) (hereinafter – Nuggehalli) 
Kim et al. (U.S. 2010/0125212 A1) (hereinafter – Kim).
Re. Claims 8 and 18: Izumi teaches the invention according to claims 1 and 11.  Izumi does not teach the invention wherein the memory further stores instructions which, when executed, further configure the processor to display the user interface including information for acquiring the first data.
Kim teaches the invention wherein the memory further stores instructions which, when executed, further configure the processor to display the user interface including information for acquiring the first data (Fig. 6, guide information (steps to the right) for acquiring first data may be displayed visually through user interface unit 12 of Fig. 5, described in Paragraph 0050).  Kim teaches analogous art in the technology of position-sensing blood pressure monitoring (Abstract).
It would have been obvious to one having skill in the art before the effective filing date to have modified Izumi and Nuggehalli to include providing information for acquiring first data to be displayed via the user interface, the motivation being that such information informs the user that a measurement process has begun and the relevant steps to carry out such a measurement process accurately.
Additionally or alternatively, the procedure by which a second optimum posture is acquired and saved in the invention of Izumi (Paragraph 0031, Fig. 3B: “SAVE” displayed) also reads upon the requirements of claims 8 and 18.

Claims 9, 10, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over:
Izumi et al. (U.S. 2011/0172547 A1) (hereinafter – Izumi)
Nuggehalli et al. (U.S. 2016/0142611 A1) (hereinafter – Nuggehalli) 
Nishioka et al. (U.S. 2011/0237963 A1) (hereinafter – Nishioka)
Kim et al. (U.S. 2010/0125212 A1) (hereinafter – Kim).
Re. Claims 9 and 19: Izumi, Nuggehalli, and Kim teach the invention according to claims 8 and 18.  Izumi, Nuggehalli, and Kim do not teach the invention further comprising both an audio and a haptic module.
Nishioka teaches the invention further comprising a haptic module (Paragraph 0134).
Similarly to the rejections of claims 2, 4, 7, 12, 14, and 17, it would have been obvious to one having skill in the art before the effective filing date to have modified Izumi, Nuggehalli, and Kim to include a haptic module as taught by Nishioka, the motivation being using multiple modalities for simultaneously conveying guidance information reinforces the information conveyed.
Kim further teaches the invention wherein the memory further stores instructions which, when executed, further configure the processor to concurrently or sequentially output a sound corresponding to information for generating the first data through the audio module or output vibration corresponding to information for generating the first data through the haptic module when the information for acquiring the first data is displayed (Paragraph 0050: guide information may be reproduced through an auditory method, such as a voice signal).
Re. Claim 10: Izumi, Nuggehalli, Nishioka, and Kim teach the invention according to claim 9.  Kim further teaches the invention wherein the information for acquiring the first data comprises at least one of information for measuring a height of the electronic device, information for measuring a distance between the electronic device and the user, or information for measuring an inclination of the electronic device (Fig. 6: guide information steps 1-5 read upon at least one of information for a height (“4. RAISE ARM STRAIGHT UP…”), a distance (“2. STRETCH ARM…”), and an inclination (“3. ... PARALLEL WITH SHOULDER”).

Response to Arguments
Applicant's arguments filed September 6, 2022 have been fully considered but they are not persuasive.  Examiner has provided additional citations of Nuggehalli and/or Izumi which read upon the amended claim limitations.  Such limitations were discussed as being insufficient to overcome the prior art of record in the Examiner Interview Summary Record mailed October 13, 2022.  No supplementary amendments have been received since the date of the interview.
 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN XU whose telephone number is (571)272-6617. The examiner can normally be reached Mon-Fri 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Valvis can be reached on (571) 272-4233. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.X./               Examiner, Art Unit 3791                                                                                                                                                                                         

/DEVIN B HENSON/               Primary Examiner, Art Unit 3791